41 N.Y.2d 1084 (1977)
In the Matter of Felix Colon, Respondent,
v.
Leon J. Vincent, as Superintendent of the Green Haven Correctional Facility, Appellant.
Court of Appeals of the State of New York.
Argued April 1, 1977.
Decided May 5, 1977.
Louis J. Lefkowitz, Attorney-General (Eugene P. O'Brien, Samuel A. Hirshowitz, Thomas P. Bartley and Irving C. Gendelman of counsel), for appellant.
Sally Mendola, Stanley E. Esposito and Thomas M. McDade for respondent.
Sally Mendola, William E. Hellerstein, Donald H. Zuckerman and Michael Ciaffa for Legal Aid Society, Parole Revocation Defense Unit; amicus curiae.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, without costs, on the memorandum at the Appellate Division (49 AD2d 939; see Powell v Malcolm, 44 AD2d 65).